   Case 3:19-cv-00351-TSL-RHW Document 40 Filed 01/08/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


Niya Hopkins -Archie & David L.
Archie,                                     Civil Action No.
                                            3:19-cv-00351-TSL-RHW
        Plaintiffs;

      v.
                                            Agreed Order of Substitution
The Travelers Insurance Company,

                       Defendant.


      This case is before the Court onDefendant The Travelers Insurance Com-

pany’s Unopposed Motion to Substitute Proper Party DefendantThe Automobile In-

surance Company of Hartford, Connecticut. Defendant requests that it “The Auto-

mobile Insurance Company of Hartford, Connecticut” be substituted in place of

“The Travelers Insurance Company” as the proper party. Plaintiffs Niya Hopkins-

Archie and David L. Archie do not oppose Defendant’s Motion.

      Having been informed of the basis for the requested relief and noting Plain-

tiffs do not oppose the Motion, the Court finds that it should be GRANTED.

      IT IS THEREFORE ORDERED           that:

   1. The Automobile Insurance Company of Hartford, Connecticut is substituted

as a party defendant in this action in place of Defendant The Travelers Insurance

Company;
   Case 3:19-cv-00351-TSL-RHW Document 40 Filed 01/08/20 Page 2 of 2




   2. The style of this action is amended to show “The Automobile Insurance

Company of Hartford, Connecticut” as the party defendant and not “The Travelers

Insurance Company”;

   3. All pleadings, motions, discovery, notices, and other papers previously

served on or by Defendant The Travelers Insurance Company continue as if previ-

ously served on or by substituted Defendant The Automobile Insurance Company of

Hartford, Connecticut.

       SO ORDERED on January 8, 2020.

                                           /s/ Robert H. Walker
                                          ROBERT H. WALKER
                                          UNITED STATES MAGISTRATE JUDGE




Agreed Order of Substitution
Page 2/ 2
